Exhibit 10.2

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY, dated as of May 26, 2015 (this “Limited Guaranty”) by
Sillerman Investment Company III LLC, a Delaware limited liability company (the
“Guarantor”), to and in favor of SFX Entertainment, Inc., a Delaware corporation
(the “Company”).  Reference is made to the Agreement and Plan of Merger, dated
as of May 26, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Merger Agreement”), by and among the Company, SFXE Acquisition LLC, a
Delaware limited liability company (“Purchaser”), and SFXE Merger Sub Inc., a
newly-formed Delaware corporation and a wholly-owned subsidiary of Purchaser
(“Merger Sub”).  Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Merger Agreement.

 

1.             Limited Guaranty.  To induce the Company to enter into the Merger
Agreement, the Guarantor, intending to be legally bound, hereby absolutely,
irrevocably, primarily and unconditionally guarantees to the Company, subject to
the terms and conditions hereof, the payment by Purchaser of the Purchaser
Termination Fee, when and if required to be paid by Purchaser to the Company
pursuant to Section 8.3(b) of the Merger Agreement (the “Guaranteed
Obligation”), provided that the maximum aggregate monetary liability of the
Guarantor to the Company hereunder shall not exceed the amount of the Purchaser
Termination Fee, as determined pursuant to Section 8.3(b) of the Merger
Agreement (the “Maximum Amount”).   It is agreed that (i) this Limited Guaranty
may not be enforced against the Guarantor without giving effect to the Maximum
Amount, (ii) the Guarantor shall in no event be required to pay the Company,
together with any amount paid by Purchaser and Merger Subsidiary with respect to
the Guaranteed Obligation, more than the Maximum Amount under or in respect of
this Limited Guaranty, and (c) the Guarantor shall not have any obligation or
liability to any Person relating to, arising out of or in connection with this
Limited Guaranty or the Merger Agreement other than as expressly set forth
herein.

 

2.             Terms of Limited Guaranty.

 

(a)           This Limited Guaranty is one of payment, not merely of collection,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Limited Guaranty, irrespective of whether any action
is brought against Purchaser or Merger Sub or whether Purchaser or Merger Sub is
joined in any such action or actions.

 

(b)           If Purchaser or Merger Sub fails to discharge the Guaranteed
Obligation when due, then all of the Guarantor’s liabilities to the Company
hereunder with respect to the Guaranteed Obligation that have not been
discharged shall, at the Company’s option, become immediately due and payable
and the Company may at any time and from time to time, at the Company’s option,
and so long as Purchaser or Merger Sub has failed to perform the Guaranteed
Obligation, take any and all actions available hereunder or under applicable Law
to collect or cause to be performed any of the Guarantor’s liabilities and
obligations hereunder with respect to the Guaranteed Obligation.

 

(c)           All payments hereunder shall be made in lawful money of the United
States, in immediately available funds; provided, however, the Guarantor may, in
its sole discretion, satisfy all or a portion of its obligation hereunder by
transferring such number of

 

--------------------------------------------------------------------------------


 

shares of Common Stock beneficially owned by it or its Affiliates with an
aggregate value (calculated based on a per share value equal to the Per Share
Cash Consideration) equal to such portion of its obligation hereunder, as the
Guarantor shall determine in its sole discretion (provided that the Guarantor
shall pay the remainder of its obligation hereunder in immediately available
funds).  The Guarantor promises and undertakes to make all payments hereunder
free and clear of any deduction, offset, defense, claim or counterclaim of any
kind.

 

(d)           The liability of the Guarantor under this Limited Guaranty shall,
to the fullest extent permitted under applicable law, be absolute, irrevocable
and unconditional irrespective of, and the Guarantor hereby expressly waives to
the fullest extent permitted by law any defense now or in the future arising by
reason of:

 

(i)            the value, genuineness, validity, regularity, illegality or
enforceability of the Merger Agreement or any other agreement or instrument
referred to herein (other than in the case of fraud by the Company);

 

(ii)           any change in the corporate existence, structure or ownership of
Purchaser or Merger Sub, or any other Person now or hereafter liable with
respect to the Guaranteed Obligation or otherwise interested in the transactions
contemplated by the Merger Agreement;

 

(iii)          any insolvency, bankruptcy, reorganization, dissolution,
receivership or other similar proceeding affecting Purchaser or Merger Sub, or
any other Person now or hereafter liable with respect to the Guaranteed
Obligation or otherwise interested in the transactions contemplated by the
Merger Agreement, or any of their assets;

 

(iv)          the existence of any claim, set-off or other right that the
Guarantor may have at any time against Purchaser, Merger Sub or the Company,
whether in connection with the Guaranteed Obligation or otherwise, other than as
a result of the payment of the Guaranteed Obligation in accordance with its
terms;

 

(v)           any failure of the Company to pursue or exhaust any right, remedy,
power or privilege it may have against Purchaser or Merger Sub to reduce the
liability of the Guarantor; or

 

(vi)          any other act or omission that may or might in any manner or to
any extent vary the risk of the Guarantor or otherwise operate as a discharge of
the Guarantor as a matter of law or equity (other than as a result of payment of
the Guaranteed Obligation in accordance with its terms); provided, however,
notwithstanding any provision of this Limited Guaranty to the contrary, the
Guarantor may assert, as a defense to, or release or discharge of, any
obligation of the Guarantor under this Guaranty, any claim, set-off, deduction,
defense or release that Purchaser or Merger Subsidiary is entitled to assert
against the Company under the Merger Agreement that would relieve each of
Purchaser and Merger Subsidiary of the Guaranteed Obligation.

 

(e)   The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of the Guaranteed Obligation and notice of or proof of
reliance by the Company upon this Limited Guaranty or acceptance of this Limited
Guaranty and all diligence,

 

2

--------------------------------------------------------------------------------


 

presentment, demand for payment or performance, notice of nonpayment or
nonperformance, protest, notice of protest, notice of dishonor and all other
notices or demands whatsoever.  The Guaranteed Obligation shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Limited Guaranty, and all dealings between Purchaser, Merger Sub or the
Guarantor, on the one hand, and the Company, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Limited Guaranty.  When pursuing its rights and remedies hereunder against the
Guarantor, the Company shall be under no obligation to pursue such rights and
remedies it may have against Purchaser, Merger Sub or any other Person for the
Guaranteed Obligation or any right of offset with respect thereto, and any
failure by the Company to pursue such other rights or remedies or to collect any
payments from Purchaser, Merger Sub or any such other Person or to realize upon
or to exercise any such right of offset, and any release by the Company of
Purchaser, Merger Sub or any such other Person or any right of offset, shall not
relieve the Guarantor of any liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Company.

 

(f)            The Company shall not be obligated to file any claim relating to
the Guaranteed Obligation in the event that Purchaser or Merger Sub becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Company to so file shall not affect the Guarantor’s obligations
hereunder.  In the event that any payment to the Company for the Guaranteed
Obligation is rescinded or must otherwise be returned for any reason whatsoever,
the Guarantor shall remain liable hereunder for the Guaranteed Obligation as if
such payment had not been made.

 

(g)           Notwithstanding anything in this Limited Guaranty to the contrary,
the Guarantor reserves the right to assert, and may assert, any and all defenses
which Purchaser or Merger Sub may have to payment or performance of the
Guaranteed Obligation.

 

3.             Waiver of Acceptance, Presentment; Etc.  The Guarantor, to the
fullest extent permitted by law, irrevocably waives acceptance hereof,
diligence, grace, protest, presentment, demand, notice of non-payment or any
notice not provided for herein, other than any notices required under the Merger
Agreement.  The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the transactions contemplated by the Merger Agreement
and that the waivers set forth in this Limited Guaranty are knowingly made in
contemplation of such benefits.

 

4.             Subrogation.  Unless and until all amounts payable by the
Guarantor under this Limited Guaranty shall have been paid in full pursuant to
the terms and conditions hereof, (a) the Guarantor hereby unconditionally waives
any rights that it may now have or hereafter acquire against Purchaser or Merger
Sub that arise from the existence, payment, performance, or enforcement of the
Guarantor’s obligations under or in respect of this Limited Guaranty or any
other agreement in connection therewith, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy against
Purchaser or Merger Sub (including any right that would result in the Guarantor
being deemed a creditor of Purchaser or Merger Sub pursuant to this Limited
Guaranty under the United States Bankruptcy Code), whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right

 

3

--------------------------------------------------------------------------------


 

to take or receive from Purchaser or Merger, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, and (b) the Guarantor shall not exercise
any such rights.  If any amount shall be paid to the Guarantor by Purchaser or
Merger Sub in violation of the immediately preceding sentence at any time prior
to the payment in full of all amounts payable under this Limited Guaranty
pursuant to the terms and conditions hereof, such amount shall be received and
held in trust for the benefit of the Company, shall be segregated from other
property and funds of the Guarantor and shall forthwith be promptly paid or
delivered to the Company in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable by
the Guarantor under this Limited Guaranty.

 

5.             Sole Remedy.  The Company acknowledges and agrees that the sole
assets of Purchaser are cash in a de minimis amount and Purchaser’s rights under
the Merger Agreement, and that no additional funds are expected to be
contributed to Purchaser unless and until the Closing occurs. The Company
further agrees that it has no right of recovery against, and no personal
liability shall attach to, the Guarantor, any former, current or future, direct
or indirect controlling person, director, officer, employee, agent or Affiliate
of the Guarantor, any former, current or future, direct or indirect holder of
any equity interests or securities of the Guarantor (whether such holder is a
limited or general partner, member, stockholder or otherwise), any former,
current or future assignee of the Guarantor or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, Affiliate, controlling person, representative or assignee of any of
the foregoing, in each case, other than Purchaser or any successor entity (each
such Person, a “Related Person”), through Purchaser or otherwise, whether by or
through attempted piercing of the corporate, limited liability company or
limited partnership veil, by or through a claim by or on behalf of Purchaser
against the Guarantor or any Related Person, except for (x) its rights against
the Guarantor under this Limited Guaranty or enforcement of such rights against
the Guarantor and (y) claims by the Company against Purchaser or Merger
Subsidiary in accordance with the Merger Agreement.  Recourse against the
Guarantor under this Limited Guaranty and in accordance with Section 9.13 of the
Merger Agreement shall be the sole and exclusive remedy of the Company, its
Affiliates and Subsidiaries and their respective equityholders against the
Guarantor and any Related Person (other than Purchaser and Merger Sub under the
Merger Agreement) in respect of any liabilities or obligations arising under, or
in connection with, the Merger Agreement or the transactions contemplated
thereby, provided that in the event the Guarantor (x) consolidates with or
merges with any other person and is not the continuing or surviving entity of
such consolidation or merger or (y) transfers or conveys all or a substantial
portion of its properties and other assets to any person such that the aggregate
sum of the Guarantor’s remaining net assets plus uncalled capital is less than
an amount equal to the Maximum Amount as of the time of such transfer, then, and
in each such case, the Guaranteed Party may seek recourse, whether by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding or by virtue of any statute, regulation or other applicable Law,
against such continuing or surviving entity or such person, as the case may be,
but only if the Guarantor fails to satisfy its payment obligations hereunder and
only to the extent of the liability of the Guarantor hereunder. The Company
hereby covenants and agrees that it shall not institute, directly or indirectly,
and shall cause its controlled Affiliates and subsidiaries not to institute, any
proceeding or bring any other claim arising under, or in connection with, the
Merger Agreement or the transactions contemplated thereby, against the Guarantor
or any Related Person (other than Purchaser or Merger Sub under

 

4

--------------------------------------------------------------------------------


 

the Merger Agreement), except for claims of the Company against the Guarantor
(i) under this Limited Guaranty, (ii) seeking to enforce this Limited Guaranty
against the Guarantor, or (iii) in accordance with Section 9.13 of the Merger
Agreement.

 

6.             Continuing Guaranty.  Unless terminated pursuant to Section 7
hereof, this Limited Guaranty is a continuing guarantee, may not be revoked or
terminated and shall remain in full force and effect until the indefeasible
payment and satisfaction in full of the Guaranteed Obligation, shall be binding
upon the Guarantor, its successors and assigns, and shall inure to the benefit
of, and be enforceable by, the Company and its respective successors,
transferees and assigns.

 

7.             Termination.  This Limited Guaranty shall terminate and the
Guarantor shall have no further rights or obligations under this Limited
Guaranty as of the earlier of (i) the Effective Time, (ii) in the event the
Merger Agreement is terminated by the Company pursuant to Section 8.1(c)(iii) or
Section 8.1(c)(iv), upon the satisfaction in full of the Guaranteed Obligation,
and (iii) the valid termination of the Merger Agreement in accordance with its
terms (other than any termination by the Company pursuant to
Section 8.1(c)(iii) or Section 8.1(c)(iv) thereof).  In the event that the
Company or any of its Affiliates asserts in any litigation or other proceeding
relating to this Limited Guaranty or the Merger Agreement that the provisions
hereof (including, without limitation, Section 1 hereof limiting the Guarantor’s
aggregate liability to the Maximum Amount or Section 5 hereof relating to the
sole and exclusive remedies of the Company, its Affiliates and Subsidiaries and
their respective equityholders against the Guarantor or any Related Person) are
illegal, invalid or unenforceable, in whole or in part, the obligations of the
Guarantor under this Limited Guaranty shall terminate automatically and shall
thereupon be null and void, and upon such termination, neither the Guarantor nor
any Related Person shall have any liability or obligation to the Company, its
Affiliates and Subsidiaries and their respective equityholders in respect of
this Limited Guaranty, the Merger Agreement or the transactions contemplated
hereby and thereby other than (a) the liability of the Guarantor under this
Limited Guaranty (subject to the terms and conditions hereof) or (b) in
accordance with Section 9.13 of the Merger Agreement.

 

8.             Entire Agreement; Third Party Beneficiaries.  This Limited
Guaranty, together with the Merger Agreement, constitutes the entire agreement
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among Purchaser, Merger Sub and the
Guarantor or any of their Affiliates on the one hand, and the Company or any of
its Affiliates on the other hand. This Limited Guaranty is not intended to and
shall not confer upon any Person other than the parties hereto any rights or
remedies hereunder.

 

9.             Amendments and Waivers.  No amendment or waiver of any provision
of this Limited Guaranty will be valid and binding unless it is in writing and
signed, in the case of an amendment, by the Guarantor and the Company, or in the
case of waiver, by the party against whom the waiver is to be effective.  No
waiver by any party of any breach or violation of, or default under, this
Limited Guaranty, whether intentional or not, will be deemed to extend to any
prior or subsequent breach, violation or default hereunder or affect in any way
any rights arising by virtue of any prior or subsequent such occurrence.  No
delay or omission on the part of any party in exercising any right, power or
remedy under this Limited Guaranty will operate as a

 

5

--------------------------------------------------------------------------------


 

waiver thereof. The Company shall not have any obligation to proceed at any time
or in any manner against, or exhaust any or all of the Company’s rights against,
Purchaser, Merger Sub or any other Person now or hereafter liable for the
Guaranteed Obligation or interested in the transactions contemplated by the
Merger Agreement prior to proceeding against the Guarantor hereunder.

 

10.          Counterparts.  This Limited Guaranty may be executed in
counterparts, each of which will be deemed to constitute an original, but all of
which shall constitute one and the same agreement, and may be delivered by
facsimile or other electronic means intended to preserve the original graphic or
pictorial appearance of a document.

 

11.          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (a) in person, (b) by facsimile with confirmation of
transmission by the transmitting equipment, or (c) by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses or facsimile numbers or at such other addresses or
facsimile numbers as shall be specified by the parties by like notice:

 

if to the Guarantor, to:

 

Sillerman Investment Company III LLC
430 Park Avenue, Sixth Floor
New York, NY 10022
Attention:  Robert F. X. Sillerman

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter and Abigail Bomba
Fax No.:  (212) 859-4000

 

if to the Company, to:

 

SFX Entertainment, Inc.
902 Broadway, 15th Floor
New York, New York 10010
Attention:  Richard Rosenstein
Fax No.:  (646) 417-7393

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Steptoe & Johnson LLP
1114 Avenue of the Americas
New York, NY 10036
Attention:  Michael J.W. Rennock
Fax No.:  (212) 506-3950

 

12.          Governing Law.  This Limited Guaranty shall be interpreted,
governed by and construed in accordance with the law of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof.

 

13.          Submission to Jurisdiction.  The parties hereby irrevocably submit
to the personal jurisdiction of the Court of Chancery of the State of Delaware
or, if said court lacks jurisdiction over the matter, the Federal courts of the
United States of America located in the State of Delaware solely in respect of
the interpretation and enforcement of the provisions of this Limited Guaranty
and of the documents referred to in this Limited Guaranty, and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement of this Limited Guaranty or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Limited Guaranty or any such document may not be enforced in or by
such courts, and the parties hereto irrevocably agree that all claims relating
to such action, proceeding or transactions shall be heard and determined only in
such courts. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties and, to the extent permitted by law, over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 11 or in such other manner as may be permitted by law shall be valid and
sufficient service thereof.

 

14.          WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS LIMITED GUARANTY IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTY, OR THE TRANSACTIONS
CONTEMPLATED BY THIS LIMITED GUARANTY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS LIMITED GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

7

--------------------------------------------------------------------------------


 

15.          Representations, Warranties and Covenants.  The Guarantor hereby
represents and warrants that (a) it is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation; (b) the
execution, delivery and performance of this Limited Guaranty are within the
Guarantor’s powers, have been duly authorized by all necessary action and do not
violate the Guarantor’s certificate of formation or limited liability company
agreement or any law, order or contractual restriction binding on the Guarantor;
(c) any governmental and other consents required with respect to the execution,
delivery and performance of this Guarantee by the Guarantor have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and (d) this Guarantee constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against it in accordance with
its terms (except as enforceability may be limited by bankruptcy, insolvency,
moratorium and other laws affecting enforcement of creditors’ rights in general
and general principles of equity); and (e) the Guarantor has the financial
capacity to pay and perform its obligations under this Limited Guaranty, and all
funds and properties necessary for the Guarantor to fulfill its Guaranteed
Obligation under this Limited Guaranty shall be available to the Guarantor for
so long as this Limited Guaranty shall remain in effect in accordance with
Section 6 hereof.

 

16.          Successors and Assigns.  This Guarantee shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Guarantor and
the Company.  This Guarantee shall not be assigned or otherwise transferred, in
whole or in part, by the Guarantor or the Company without the prior written
consent of the other, which consent shall not be withheld unreasonably.

 

17.          Severability.  The provisions of this Limited Guaranty shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Limited Guaranty, or the application thereof to any Person
or any circumstance, is found by a court or other Governmental Authority of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Limited Guaranty and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.  If
any provision of this Limited Guaranty is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

18.          Costs of Enforcement.  In the event that any proceeding is
instituted concerning or arising out of this Limited Guaranty, the prevailing
party shall recover all of such party’s reasonable costs and reasonable
attorneys’ fees incurred in connection with such proceeding, including any and
all appeals and petitions therefrom. Any such amounts payable by the Guarantor
shall not count towards the Maximum Amount.

 

19.          Affiliates. For purposes of this Limited Guaranty, none of
Purchaser, Merger Sub, the Guarantor or Mr. Sillerman shall be deemed an
Affiliate of the Company or any of its Subsidiaries, and neither the Company nor
its Subsidiaries shall be deemed Affiliates of Purchaser, Merger Sub, the
Guarantor or Mr. Sillerman.

 

8

--------------------------------------------------------------------------------


 

20.          Headings.  The headings contained in this Limited Guaranty are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Limited
Guaranty as of the date first written above.

 

 

 

Sillerman Investment Company III LLC

 

 

 

By:

/s/ Robert Sillerman

 

 

Name:

Robert F.X. Sillerman

 

 

Title:

Manager and Sole Member

 

10

--------------------------------------------------------------------------------